IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 97-41253
                          Conference Calendar



RONALD MIXON,

                                             Plaintiff-Appellant,

versus

MICHELLE HATTENBACH; JASPER E. ARMWOOD;
DAVID M. BLACKWELL; LEPHER JENKINS; MARK A. DIAZ,

                                             Defendants-Appellees.

                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. C-97-CV-402
                          - - - - - - - - - -

                            April 10, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges

PER CURIAM:*

     Ronald Mixon, prisoner # 536575, appeals the dismissal of

his civil rights action as frivolous pursuant to 28 U.S.C.

§ 1915(e).     Because Mixon’s case contained no arguable basis in

law or fact, it is frivolous, and the district court did not err

in dismissing it.     See Siglar v. Hightower, 112 F.3d 191, 193

(5th Cir. 1997).

     Mixon’s appeal is without arguable merit and therefore

frivolous.     See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 97-41253
                               -2-

1983).   Because the appeal is frivolous, it is DISMISSED.   See

5th Cir. R. 42.2.

     APPEAL DISMISSED.